Case: 10-51110     Document: 00511573686         Page: 1     Date Filed: 08/16/2011




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                          August 16, 2011
                                     No. 10-51110
                                  Conference Calendar                      Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

AARON RAY MILLER,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 6:10-CR-15-1


Before HIGGINBOTHAM, CLEMENT, and ELROD, Circuit Judges.
PER CURIAM:*
        Appealing the judgment in a criminal case, Aaron Ray Miller presents
arguments that he concedes are foreclosed by United States v. Whaley, 577 F.3d
254, 258, 261-62 & n.6 (5th Cir. 2009), which held that proof of knowledge of the
registration requirements of the Sex Offender Registration and Notification Act
is not required for a conviction under 18 U.S.C. § 2250(a), and which rejected a
Commerce Clause challenge to those registration requirements. See also United
States v. Heth, 596 F.3d 255, 258-60 & n.3 (5th Cir. 2010). The Government’s



        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
  Case: 10-51110   Document: 00511573686   Page: 2   Date Filed: 08/16/2011

                              No. 10-51110

motion for summary affirmance is GRANTED, and the judgment of the district
court is AFFIRMED.




                                    2